Cole, Judge:
This appeal for reappraisement, concerning the dutiable value of cigars, was submitted at Miami, Fla., on February 28, 1946, under an oral stipulation wherein the parties agreed that at the time of exportation of the instant merchandise, such or similar cigars to thosle described in the items hereinafter fisted were freely offered for sale to all purchasers in the principal markets of Cuba, the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for export to the United States, at the *341following values, tibe prices at which such or similar merchandise was sold or offered for sale for home consumption being no higher:
Value Consular invoice No. Item {per thousand)
035_ 20,000 Predilectos 50’s_ $70
035_ 10,000 Londres 50’s_ 85
036_'_ 5,000 Londres 50’s_ 85
037_ 1,000 Medias Coronas 50’s. 110
037- 3,000 Petit de Lis 50’s_ 95
037_' 5,000 Londres 50’s_ 85
037_ 3,000 Conchas 50’s_ 80
038_ 5,000 Predilectos 50’s_ 70
038_ 2,500 Panetelas 50’s_ 90
038_ 5,000 Londres 50’s_ 85
All of the foregoing prices are net, packed.
On the established facts, I hold export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (d)), to be the proper basis for appraisement of above-enumerated items, and that such statutory values are the prices hereinabove set forth.
The appeal, having been abandoned as to the cigars represented by the item “1-M Especiales 50’S” on Consular Invoice 037, and item “2,500 Especiales 50’s” on consular invoice 038, the same is hereby dismissed as to said merchandise.
Judgment will be rendered accordingly.